     Case 2:19-cv-02039-TLN-CKD Document 13 Filed 04/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                                 No. 2:19-cv-2039 TLN CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    U.S. IMMIGRATION, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with an action for violation of civil rights

18   under 42 U.S.C. §1983. On March 19, 2020, the court screened plaintiff’s complaint as the court

19   is required to do under 28 U.S.C. § 1915A(a). The court dismissed plaintiff’s complaint with

20   leave to amend and gave plaintiff instructions and guidance as to the contents of his amended

21   complaint. Plaintiff has now filed an amended complaint.

22           As plaintiff now knows, the court is required to screen complaints brought by prisoners

23   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

24   U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

25   raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief

26   may be granted, or that seek monetary relief from a defendant who is immune from such relief.

27   28 U.S.C. § 1915A(b)(1), (2).

28   /////
                                                         1
     Case 2:19-cv-02039-TLN-CKD Document 13 Filed 04/15/20 Page 2 of 3

 1          In his amended complaint, plaintiff challenges the fact that he has been identified as a

 2   “resident alien” by the California Department of Corrections and Rehabilitation rather than a

 3   naturalized citizen of the United States. But plaintiff fails to identify any consequences of this

 4   classification other than the potential that he will be removed by U.S. Immigration and Customs

 5   Enforcement at the end of his sentence,1 and plaintiff fails to point to anything that provides

 6   plaintiff with any basis for relief at this point under 42 U.S.C. §1983.

 7          Accordingly, plaintiff’s amended complaint fails to state a claim upon which relief can be

 8   granted. Good cause appearing, plaintiff will be given one more opportunity to state a claim upon

 9   which relief can be granted. If plaintiff’s second amended complaint fails to demonstrate that

10   plaintiff has suffered violations of federal law, the court will recommend that this action be

11   dismissed.

12          Plaintiff is informed that the court cannot refer to a prior pleading in order to make

13   plaintiff’s second amended complaint complete. Local Rule 220 requires that any amended

14   complaint be complete in itself without reference to any prior pleading. This is because, as a

15   general rule, an amended complaint supersedes any prior complaint. See Loux v. Rhay, 375 F.2d

16   55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no longer

17   serves any function in the case. Therefore, in an amended complaint, as in an original complaint,

18   each claim and the involvement of each defendant must be sufficiently alleged.

19          In accordance with the above, IT IS HEREBY ORDERED that:

20          1. Plaintiff’s amended complaint is dismissed.
21          2. Plaintiff is granted thirty days from the date of service of this order to file a second

22   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

23   of Civil Procedure, and the Local Rules of Practice. The second amended complaint must bear

24   the docket number assigned this case and must be labeled “Second Amended Complaint.” Failure

25   ////

26   ////
27
     1
      Plaintiff does not allege that he has already been ordered removed or that removal proceedings
28   pursuant to 8 U.S.C. § 1229a have commenced.
                                                        2
     Case 2:19-cv-02039-TLN-CKD Document 13 Filed 04/15/20 Page 3 of 3

 1   to file a second amended complaint in accordance with this order will result in a recommendation

 2   that this action be dismissed.

 3   Dated: April 15, 2020
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     beat2039.14(2)
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
